EXHIBIT 10.5(iii)

Execution Copy

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into as of this
14th day of February, 2007, among HomeBanc Corp., a Georgia corporation (the
“Company”), and Dr. Paul Lopez (“Executive”).

Executive and the Company agree as follows:

1. Executive’s position as Executive Vice President of the Company was
terminated on January 29, 2007. The employment relationship between Executive
and the Company will terminate on February 15, 2007 (the “Termination Date”).
Executive’s termination is a termination by the Company “without Cause” for
purposes of Executive’s Employment Agreement with the Company, dated as of
May 6, 2004 and amended by way of an Amendment to Employment Agreement dated
September 27, 2005 (collectively, the “Employment Agreement”).

2. Except to the extent specifically provided below in Section 5 of this
Agreement, this Agreement is not intended to and does not modify the terms of
the Employment Agreement, which shall continue to govern the rights and
obligations of Executive and the Company from and after the Termination Date, to
the extent applicable, including without limitation the post-termination
restrictive covenants of Executive as provided in Section 14 of the Employment
Agreement, the provisions pertaining to a Change in Control of the Company in
Sections 8(a) and 11 of the Employment Agreement, and the Cost of Enforcement
provision in Section 12 of the Employment Agreement.

3. In accordance with the Employment Agreement, the Company has agreed to pay
Executive certain payments and to make certain benefits available to Executive
after the Termination Date. Such amounts and benefits are summarized on Exhibit
A hereto and are qualified by the terms of the Employment Agreement, except as
specifically modified by this Agreement.

4. No payments shall be made to Executive under this Agreement or the Employment
Agreement until the later of (i) the Termination Date, or (ii) the date that the
Release attached here to as Exhibit B (the “Release”) shall have been executed
and become irrevocable.

5. Section 8(a)(iv) of the Employment Agreement requires the Company to provide
Executive with reasonable outplacement services for a period of one year after
the Termination Date, subject to a cap of $68,750. Executive hereby waives his
rights to receive outplacement services provided by the Company, in exchange for
a lump sum payment of $6,875, which Executive may, but need not, apply to
seeking outplacement services on his own behalf.



--------------------------------------------------------------------------------

6. Executive shall return to the Company promptly after the Termination Date all
the Company property in Executive’s possession, including, but not limited to,
the Company keys, credit cards, cellular phones, computer equipment, software
and peripherals and originals or copies of books, records, or other information
pertaining to the Company’s business.

7. The Company shall continue to satisfy in full any currently existing or
hereafter arising indemnification obligations to Executive (whether arising by
law, the Company’s bylaws or pursuant to separate indemnification agreements
with the Company). The Company hereby acknowledges that Executive’s service as
an officer or other fiduciary of the Company, any and all current or past
subsidiaries and affiliates of the Company, were made at the request of the
Company and are covered by all the Company’s indemnification obligations.
Executive is deemed to be an “insured person” under the Company’s existing
Directors and Officers liability insurance for his period of service to the
Company prior to the Termination Date. The Company agrees to maintain D&O
insurance coverage in the future that provides former officers substantially
similar coverage as then current officers until all applicable statutes of
limitations expire and to afford Executive substantially similar coverage under
any D&O insurance arrangement that may be provided to then current officers of
the Company as part of a Change in Control of the Company (as defined in the
Employment Agreement). All of these obligations shall also apply to any
successor of the Company. Executive’s right to indemnification and insurance
coverage as described in this Section 7 is conditioned upon his meeting the
applicable standards of conduct and otherwise meeting the qualifications for
indemnification or coverage, as the case may be, under the terms provided in
such arrangements.

8. Agreement Not to Disparage. Executive and the Company agree that neither
shall say, write or communicate in any manner anything substantially derogatory
about the other, regardless of the truth or falsity of the information;
provided, that nothing contained herein is intended to or shall limit
Executive’s or the Company’s ability to comply with applicable laws, rules or
regulations, to obtain any benefits under any bond and/or insurance policy, or
to commence, institute, prosecute or defend any lawsuit, action, claim or
proceeding before or in any court, regulatory, governmental, arbitral or other
authority. For purposes this Section 8, the “Company” means and includes the
Company and its officers, directors, employees, affiliates and representatives.

9. The Company and Executive agree that until January 29, 2007, Executive did
not have Good Reason to terminate his employment under the Employment Agreement.
The Company and Executive intend for all payments under this Agreement to be
either exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or to comply with its requirements. Accordingly, to the extent
applicable, this Agreement shall at all times be operated in accordance with the
requirements of Section 409A, and the regulations and rulings thereunder,
including any transition rules. The Company and Executive shall take action, or
refrain from taking any

 

- 2 -



--------------------------------------------------------------------------------

action, with respect to the payments and benefits under this Agreement that is
reasonably necessary to comply with Section 409A. To the extent necessary to
avoid the imposition of an additional tax under Section 409A, the payment of any
deferred compensation payable or deliverable under this Agreement or the
Employment Agreement shall be delayed for a period of six months and one day
after the Termination Date, and the Company shall pay interest on such delayed
payments at the rate of 4.70% per annum; provided, however, Executive’s account
in the Company’s Deferred Compensation Plan shall only earn such interest if the
Deferred Compensation Plan does not otherwise provide a method for calculating
earnings during such six-month period. The Company shall have no liability to
Executive for any later determination by taxing authorities that a particular
payment or benefit should have been delayed for six months in order to avoid
additional taxes under Section 409A, and Executive shall indemnify the Company
for any liability the Company may incur based on any claimed failure to report
or withhold for Section 409A income resulting from such failure to delay
payment.

10. This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to the principles of conflict of
laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Agreement shall be settled by
arbitration as provided in the Employment Agreement.

11. This Agreement, together with the Employment Agreement and the Release,
represents the complete agreement between Executive and the Company concerning
the termination of Executive’s employment with the Company and supersedes all
prior agreements or understandings, written or oral, other than the Employment
Agreement, as hereby modified. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

HOMEBANC CORP. By:   /s/    CHARLES W. MCGUIRE  

Charles W. McGuire

Executive Vice President, General Counsel

and Secretary

  /s/    N. J. PAUL LOPEZ   DR. PAUL LOPEZ

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B

Release

THIS RELEASE (“Release”) is granted effective as of the 14th day of February,
2007, by Dr. Paul Lopez (“Executive”) in favor of HomeBanc Corp. (the
“Company”). This is the Release referred to in that certain Employment Agreement
dated as of May 6, 2004 and amended by way of an Amendment to Employment
Agreement dated September 27, 2005 by and between the Company and Executive
(collectively, the “Employment Agreement”) and the Separation and Release
Agreement, to which this Release is attached (the “Separation Agreement”), with
respect to which this Release is an integral part.

FOR AND IN CONSIDERATION of the payments and benefits provided by Section 8 of
the Employment Agreement and the Company’s other promises and covenants as
recited in the Employment Agreement, the receipt and sufficiency of which are
hereby acknowledged, Executive, for himself, his successors and assigns, now and
forever hereby releases and discharges the Company and all its past and present
officers, directors, stockholders, employees, agents, parent corporations,
predecessors, subsidiaries, affiliates, estates, successors, assigns, benefit
plans, consultants, administrators, and attorneys (hereinafter collectively
referred to as “Releasees”) from any and all claims, charges, actions, causes of
action, sums of money due, suits, debts, covenants, contracts, agreements,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, which
Executive ever had or now has from the beginning of time up to the date this
Release (“Release”) is executed, including, but not limited to, claims under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act, as amended, or any other
federal or state statutes, all tort claims, all claims for wrongful employment
termination or breach of contract, and any other claims which Executive has,
had, or may have against the Releasees on account of or arising out of
Executive’s employment with or termination from the Company; provided, however,
that nothing contained in this Release shall in any way diminish or impair
(i) any rights of Executive to the benefits conferred or referenced in the
Employment Agreement or the Separation Agreement, (ii) any vested and accrued
rights under the Company’s benefit plans; (iii) any rights to indemnification
that may exist from time to time under any Indemnification Agreement between
Executive and the Company, or the Company’s certificate of incorporation or
bylaws, or Delaware law or the Separation Agreement, or (iv) Executive’s ability
to raise an affirmative defense in connection with any lawsuit or other legal
claim or charge instituted or asserted by the Company against Executive
(collectively, the “Excluded Claims”).

Without limiting the generality of the foregoing, Executive hereby acknowledges
and covenants that in consideration for the sums being paid to him, he has
knowingly waived any right or opportunity to assert any claim that is in any way
connected with any employment relationship or the termination of any employment
relationship which existed between the Company and Executive. Executive further
understands and agrees that, except for the Excluded Claims, he has knowingly
relinquished, waived and forever released any and all remedies arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys’ fees.

 



--------------------------------------------------------------------------------

Executive specifically acknowledges and agrees that he has knowingly and
voluntarily released the Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621, et seq., which Executive ever had or now has from the beginning
of time up to the date this Release is executed, including but not limited to
those claims which are in any way connected with any employment relationship or
the termination of any employment relationship which existed between the Company
and Executive. Executive further acknowledges and agrees that he has been
advised to consult with an attorney prior to executing this Release and that he
has been given twenty-one (21) days to consider this Release prior to its
execution. Executive also understands that he may revoke this Release at any
time within seven (7) days following its execution. Executive understands,
however, that this Release shall not become effective and that none of the
consideration described above shall be paid to him until the expiration of the
seven-day revocation period.

Unless expressly waived by the Company in writing, Executive agrees never to
seek reemployment or future employment with the Company or any of the other
Releasees.

Executive acknowledges that the terms of this Release must be kept confidential.
Accordingly, Executive agrees not to disclose or publish to any person or entity
the terms and conditions or sums being paid in connection with this Release,
except as required by law, as necessary to prepare tax returns, as necessary to
enforce the Excluded Claims, or consistent with public disclosures made by the
Company.

It is understood and agreed by Executive that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.

This Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Executive further acknowledges that he has had a full and reasonable opportunity
to consider this Release and that he has not been pressured or in any way
coerced into executing this Release.

Executive acknowledges and agrees that this Release may not be revoked at any
time after the expiration of the seven-day revocation period and that he will
not institute any suit, action, or proceeding, whether at law or equity,
challenging the enforceability of this Release. Executive further acknowledges
and agrees that, with the exception of an action to challenge his waiver of
claims under the ADEA, he shall not ever attempt to challenge the terms of this
Release, attempt to obtain an order declaring this Release to be null and void,
or institute litigation against the Company or any other Releasee based upon a
claim which is covered by the terms of the release contained herein, without
first repaying all monies paid to him under Section 8 of the Employment
Agreement. Furthermore, with the exception of an action to challenge his waiver
of claims under the ADEA, if Executive does not prevail in an action to
challenge this Release, to obtain an order declaring this Release to be null and
void, or in any action against the Company or any other Releasee based upon a
claim which is covered by the release set forth herein, Executive shall pay to
the Company and/or the appropriate Releasee all their costs and attorneys’ fees
incurred in their defense of Executive’s action.

This Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Georgia. If
any provision hereof is

 

- 2 -



--------------------------------------------------------------------------------

unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this document and its terms shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court or
tribunal construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision.

This document, together with the Employment Agreement and the Separation
Agreement, represents the complete agreement between Executive and the Company
concerning the termination of Executive’s employment with the Company and the
Executive’s release of claims and supersedes any and all previous agreements or
contracts, other than the Employment Agreement, as hereby modified, and the
Separation Agreement.

IN WITNESS WHEREOF, the undersigned acknowledges that he has read these three
pages and he sets his hand and seal this 14th day of February, 2007.

 

/s/    N. J. PAUL LOPEZ Dr. Paul Lopez

Sworn to and subscribed before me this 14th day of February, 2007.

 

/s/    DEBORAH S. RODGERS Notary Public My Commission Expires:  

 

- 3 -